


117 HRES 72 EH: Removing a certain Member from certain standing committees of the House of Representatives.
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 72
In the House of Representatives, U. S.,

February 4, 2021

RESOLUTION
Removing a certain Member from certain standing committees of the House of Representatives.

 
Whereas clause 1 of rule XXIII of the Rules of the House of Representatives provides, A Member, Delegate, Resident Commissioner, officer, or employee of the House shall behave at all times in a manner that shall reflect creditably on the House.; and Whereas Representative Marjorie Taylor Greene should be removed from her committee assignments in light of conduct she has exhibited: Now, therefore, be it
 
That the following named Member be, and is hereby, removed from the following standing committees of the House of Representatives: Committee on the Budget:Mrs. Greene of Georgia.

Committee on Education and Labor:Mrs. Greene of Georgia.   Cheryl L. Johnson,Clerk. 